        Case 2:16-md-02724-CMR Document 1708 Filed 03/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                   MDL 2724
PRICING ANTITRUST LITIGATION                                     16-MD-2724

                                                                 HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                     PRETRIAL ORDER NO. 164
                                     (STATUS CONFERENCES)

        AND NOW, this 3rd day of March 2021, it is hereby ORDERED that by agreement of
counsel, the General Status Conference scheduled for March 11, 2021, is CANCELED. It is
further ORDERED that Status Conferences will be held on the following dates:
                 April 7, 2021 ∗          General Status Conference
                 May 13, 2021             Leadership Status Conference
                 June 10, 2021            General Status Conference
                 July 8, 2021             Leadership Status Conference

        All conferences will begin at 1:30 PM. At this time it is anticipated that these conferences
will be held by videoconference and telephone, and not in person, until the Court determines that
in-person conferences may resume. The conferences will proceed as follows:
        1. Liaison Counsel shall file a joint proposed agenda no later than one week before each
            conference and notify the Court of additional counsel who wish to participate by
            videoconference.
        2. Leadership Status Conferences are informal administrative meetings that are limited
            to the Court, Lead and Liaison Counsel, other counsel on the agenda, and the Special
            Masters.
        3. General Status Conference are open to all counsel, the press, and members of the
            public, and will be transcribed by a court reporter.


        ∗
         Conferences customarily are scheduled for the second Thursday of the month. This conference has been
moved to accommodate the Court’s trial schedule.
Case 2:16-md-02724-CMR Document 1708 Filed 03/03/21 Page 2 of 2




4. Counsel who wish to participate in the General Status Conferences by telephone may
   use the telephone conference information that will be provided by the State of New
   York: 866-394-2346 (Code 659 182 3682#). Counsel who participate by telephone
   shall notify Lead and Liaison counsel of this participation after the conference so that
   a list may be provided to the Court.
5. Due to limited capacity to view the videoconference of the General Status
   Conferences, those members of the press or public who seek to view the
   videoconference may notify the Court of this interest by email to
   Chambers_of_Judge_Cynthia_M_Rufe@paed.uscourts.gov within one week of the
   Conference, and accommodations will be made to the extent possible. Members of
   the press and public who wish to listen to the conference may use the telephone
   conference information that will be provided by the State of New York: 866-394-
   2346 (Code 659 182 3682#).
It is so ORDERED.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe
                                              ____________________
                                              CYNTHIA M. RUFE, J.




                                          2
